Bell, Chief Judge.
This is an appeal from a judgment of the superior court reversing an award of workmen’s compensation to claimant. The order of reversal cites no reason.
The appellees argue here that no award of compensation was authorized as the claimant based his claim on the fact that he suffered a hernia while working for the appellee employer; that there is no evidence that would authorize an award because of a hernia. See Code § 114-412. Held:
The findings of fact and conclusions of the board on which compensation was awarded was not based on the fact that claimant suffered a hernia. The board found only that claimant suffered an injury in the area of his groin while at work. This is supported by the evidence. Consequently, this issue of fact is binding on the courts. Code § 114-710. There is no other reason advanced for the reversal by the superior court. As the award was authorized by some evidence, the superior court erred in reversing the award. We reverse and direct that the award of the board be affirmed.

Judgment reversed with direction.


McMurray and Smith, JJ., concur.